                             Case 2:17-cv-09010-AGR Document 390 Filed 10/09/18 Page 1 of 7 Page ID #:11248



                               1   KAYE, ROSE & PARTNERS, LLP
                               2
                                   Bradley M. Rose, State Bar No. 126281
                                   brose@kayerose.com
                               3   Frank C. Brucculeri, State Bar No. 137199
                               4
                                   fbrucculeri@kayerose.com
                                   169 S. Rodeo Drive
                               5   Beverly Hills, CA 90212
                               6   Phone: (310) 551-6555
                                   Fax: (310) 277-1220
                               7

                               8   Attorneys for Defendant and Counter-
                                   Claimant HURRICANE NAVIGATION INC.
                               9

                              10                   UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                              11
Kaye, Rose & Partners, LLP




                                   TMF TRUSTEE LIMITED,                      Case No.: 2:17-cv-9010-AGR
                              12

                              13
                                                      Plaintiff,             IN ADMIRALTY
                                   v.
                              14                                             HURRICANE’S OPPOSITION TO
                              15
                                   M/T MEGACORE PHILOMENA,                   TMF’S MOTION TO DISTRIBUTE
                                   her engines, boilers, tackles, and        PROCEEDS OF VESSEL SALE
                              16   other appurtenances, etc., in rem;
                              17
                                   HURRICANE NAVIGATION INC.,                Room:        550
                                   a Marshall Islands Corporation, in        Judge:       Hon. Alicia G. Rosenberg
                              18   personam,
                              19
                                                      Defendants.
                              20

                              21
                                   And related cross-actions.
                              22

                              23
                                                            SUMMARY OF ARGUMENT
                              24         In its motion requesting that the Court presently distribute to TMF over
                              25   $15.3 million, the vast majority of the proceeds from the vessel sale, TMF
                              26   brazenly jumps the gun. Despite its repeated insistence that it holds “a valid
                              27   mortgage against the vessel which entitles it to those proceeds” (Dkt. 385-1, pp.
                              28   2, 4, 6, 8), the true validity of that mortgage and TMF’s actual entitlement to
                                                                            1
                                                            HURRICANE OPPOSITION TO TMF MOTION TO
                                                              DISTRIBUTE PROCEEDS OF VESSEL SALE
                             Case 2:17-cv-09010-AGR Document 390 Filed 10/09/18 Page 2 of 7 Page ID #:11249



                               1   those proceeds are the substantive questions that lie at the heart of this litigation.
                               2   Those questions have not yet been fully adjudicated. They are, in fact, the precise
                               3   questions currently under submission to the Court in the form of TMF’s motion
                               4   for summary judgment (Dkt. 206 – 214). And if that motion is ultimately denied,
                               5   then those questions will be the focus of the pending trial. There exists no legal
                               6   or equitable basis1 for TMF’s present request that the Court, in essence, advance
                               7   to TMF the remedy it seeks in its motion for summary judgment, still pending
                               8   the Court’s decision.
                               9           TMF asserts that the same principles that allow a mortgageee to bid the
                              10   amount of its claimed credit at the vessel auction should govern its current
                              11   motion for immediate distribution of those sale proceeds. TMF acknowledges
Kaye, Rose & Partners, LLP




                              12   that the Court already denied TMF its claimed right to credit bid (Dkt. 338), but
                              13   it now argues that the Court’s rationales for that denial—the untimeliness of the
                              14   request and the requirement for cash bids at auction—no longer pertain.
                              15   Attempting to apply the current post-sale facts to the judicially-crafted custom of
                              16   allowing credit bids at the sale, TMF merely re-asserts the primary argument
                              17   underpinning its motion for summary judgment: that its “mortgage on the vessel
                              18   entitles it to receive the proceeds of the sale,” subject to the liens of certain other
                              19   lienholders (Dkt. 385-1, pp. 3, 6 – 7). But the Court has yet to decide the validity
                              20   of TMF’s repeatedly asserted right to foreclose on the mortgage. TMF may not
                              21   validly shortcut that pending substantive adjudication by pressing the Court to
                              22   forego that substantive decision and simply grant it the remedy it had already
                              23   requested. Were the Court to do so, Hurricane can’t help but wonder what
                              24   substantive issue would even remain for adjudication.2
                              25

                              26   1
                                    TMF cites no legal authority to support its unprecedented request to draw down
                              27
                                   on auction funds before a determination in its favor on the merits.
                                   2
                                       Moreover, what assurance or security would Hurricane have in connection with
                              28
                                                                              2
                                                             HURRICANE OPPOSITION TO TMF MOTION TO
                                                               DISTRIBUTE PROCEEDS OF VESSEL SALE
                             Case 2:17-cv-09010-AGR Document 390 Filed 10/09/18 Page 3 of 7 Page ID #:11250



                               1                                      ARGUMENT
                               2   A.    TMF’s motion baselessly requests a present award of over $15.3
                               3
                                         million absent an actual adjudication of its rights to that award.
                                         The instant motion asks the Court to award TMF $15,381,356 of the $19
                               4
                                   million currently on deposit in the Court’s registry (Dkt. 385-1, pp. 1, 4, 6 – 8).
                               5
                                   Glaringly absent from its motion, however, is an actual legal basis for its request.
                               6
                                         1.     Rule E(9)(b) in no way authorizes TMF’s present request for an
                               7
                                                unreasoned award. The Rule contemplates the merit-based
                               8                adjudication presently pending via summary judgment or trial.
                               9         TMF in its motion twice makes reference to a federal rule but entirely fails
                              10   to show how that rule would authorize the extraordinary relief requested.
                              11   Specifically, it cites Supplemental Rule of Admiralty Rule E(9)(b), which, in its
Kaye, Rose & Partners, LLP




                              12   relevant part, provides that “the proceeds of sale shall be forthwith paid into the
                              13   registry of the court to be disposed of according to law.” (Supp. R. Adm. Rule
                              14   E(9)(b) (emphasis added). TMF cites that Rule, but then merely goes on to state,
                              15   as if already a settled matter of law, that “TMF’s mortgage on the vessel entitles
                              16   it to receive the proceeds of the sale of the M/T MEGACORE PHILOMENA up
                              17   to the value of its mortgage, subject to the priority claims of certain lienholders,
                              18   parties that contributed custodial expenses, and the fees and expenses of the U.S.
                              19   Marshal and the Broker allowed by the Court.” (Dkt. 385-1, pp. 3, 7 of 8).
                              20         That assertion, which TMF here would wield as settled law, is, in fact,
                              21   merely the principal argument at the core of its motion for summary judgment
                              22   (Dkt. 206 – 214). That motion that is still awaiting the Court’s decision (Dkt. 206
                              23   – 214). Hurricane as well as other lienholders have directly opposed TMF’s
                              24   claim that it holds a valid first preferred mortgage on Philomena under the laws
                              25   of the Marshall Islands and that it has legitimately perfected its right to foreclose
                              26
                              27   its counterclaim for damages if TMF and lenders are permitted to leave the
                                   jurisdiction with both the vessel and the sale proceeds?
                              28
                                                                             3
                                                            HURRICANE OPPOSITION TO TMF MOTION TO
                                                              DISTRIBUTE PROCEEDS OF VESSEL SALE
                             Case 2:17-cv-09010-AGR Document 390 Filed 10/09/18 Page 4 of 7 Page ID #:11251



                               1   on its claimed maritime lien (Dkt. 254 - 258). The Court has not yet ruled on
                               2   those critical assertions that TMF presently takes as established. Unless and until
                               3   the Court adjudicates that dual question of law in TMF’s favor, those questions
                               4   remain unsettled. Given that Rule E(9)(b) only authorizes the disbursement of
                               5   sale proceeds “according to law,” and because no judgment presently entitles
                               6   TMF to those proceeds “according to law,” Rule E(9)(b) actually undermines
                               7   TMF’s present request.
                               8         2.     TMF wrongly equates a theoretical, conditional right to credit bid
                               9
                                                at the vessel auction—a right that the Court expressly denied to
                                                TMF—with a present right to the proceeds from that sale.
                              10
                                         About two weeks before the scheduled vessel auction on September 11,
                              11
Kaye, Rose & Partners, LLP




                                   2018, TMF petitioned the Court allow it to bid up to the full amount of its
                              12
                                   claimed mortgage: between $37.9 and just over $38 million (Dkt. 303). The
                              13
                                   Court denied that motion, citing several factors that militated against TMF’s
                              14
                                   position: that neither statute nor case law creates an actual legal entitlement to
                              15
                                   credit bid, refusing to interpret the local rule of the Central District as creating
                              16
                                   such an entitlement; that no published case could be found interpreting that
                              17
                                   particular local rule; that the order authorizing the sale had already been
                              18
                                   published and required bidding by cash; that prospective buyers had already
                              19
                                   made inquiries, with two having requested inspection of the vessel; that allowing
                              20
                                   the credit bid at that late juncture would have materially altered the terms of the
                              21
                                   order; and that it had seen no case in which a credit bid was authorized after the
                              22
                                   order authorizing the sale had already been issued (Dkt. 338).3
                              23
                                         In urging the Court to award it the proceeds from the sale of the vessel,
                              24
                                   TMF essentially argues for a second opportunity to credit bid, but this time
                              25
                                   3
                                    In its order denying TMF the ability to credit bid, the Court left open the
                              26
                                   question of whether it had jurisdiction to alter the terms of its sale order in light
                              27   of Hurricane’s appeal of that order to the Ninth Circuit Court of Appeals (Dkt.
                                   338).
                              28
                                                                              4
                                                             HURRICANE OPPOSITION TO TMF MOTION TO
                                                               DISTRIBUTE PROCEEDS OF VESSEL SALE
                             Case 2:17-cv-09010-AGR Document 390 Filed 10/09/18 Page 5 of 7 Page ID #:11252



                               1   retroactively. TMF claims a right to have immediate rights to the proceeds as if it
                               2   had been granted a right to credit bid, reasoning that the Court’s stated rationales
                               3   for having originally denied its ability to credit bid no longer apply, there now
                               4   being “no issue with compliance with the [sale] Order, notice to the public, or the
                               5   possible discouragement of other bidders.” (Dkt. 385-1, p. 6 of 8). But those
                               6   circumstances are no longer pertinent, of course, not because of any errors in the
                               7   Court’s original reasoning but because of the mere passage of time. TMF’s claim
                               8   that it should still be entitled to the extraordinary boon of a credit bid, but
                               9   retroactively, after the sale, finds no legal support whatsoever.4
                              10           Neither of the two cases that TMF cites advances its strained argument. It
                              11   cites Neptune Orient Lines,5 a 20-year-old unpublished case from the Eastern
Kaye, Rose & Partners, LLP




                              12   District of Louisiana, and Key Bank of Puget Sound,6 a 30-year-old case from the
                              13   Western District of Washington, for the claimed proposition that credit bids have
                              14   been granted “even where the mortgage or lien priority was subject to vigorous
                              15   dispute” (Dkt. 385-1, p. 7 of 8). A critical feature of Neptune Orient Lines,
                              16   however, curiously overlooked by TMF, is that before granting that lender’s
                              17   request to credit bid, the court had granted the lender’s motion for recognition of
                              18   its preferred mortgage.7
                              19           The Key Bank of Puget Sound case—and the only case TMF cited that is
                              20

                              21   4
                                     If the remedy that TMF seeks were available, every would-be secured creditor
                              22   would be in a position to access the proceeds of the sale of the secured property
                                   before the underlying merits are determined. Yet TMF hasn’t cited any authority
                              23
                                   recognizing such a novel remedy in any commercial context.
                              24   5
                                    Neptune Orient Lines, Ltd. v. Halla Merch. Marine Co., 1998 WL 128993, at
                              25   *4 (E.D. La. Mar. 20, 1998).
                                   6
                              26    Key Bank of Puget Sound v. Alaskan Harvester, 738 F. Supp. 398 (W.D. Wash.
                                   1989).
                              27   7
                                       Neptune Orient Lines at *1, *3.
                              28
                                                                              5
                                                              HURRICANE OPPOSITION TO TMF MOTION TO
                                                                DISTRIBUTE PROCEEDS OF VESSEL SALE
                             Case 2:17-cv-09010-AGR Document 390 Filed 10/09/18 Page 6 of 7 Page ID #:11253



                               1   both published and derives from a court within this judicial circuit—is even less
                               2   helpful to TMF’s cause. The court in Key Bank ultimately allowed the lending
                               3   bank the right to credit bid, and made sure that allowance was reflected on the
                               4   order for sale of the vessel.8 But the order of sale with its allowance for a credit
                               5   bid were mere dicta at the end of the court’s decision, a mere recitation of the
                               6   practical ramifications of the court’s decision that did not warrant comment. The
                               7   only actual legal discussion and analysis in the decision centered on the bank’s
                               8   motion for summary judgment on its vessl lien, which the court granted.9 That
                               9   summary judgment ruling formed the basis of the particulars of the order for
                              10   sale. The terms of that order were stated without analysis or comment. They were
                              11   merely the practical implications of the grant of summary judgment. The Key
Kaye, Rose & Partners, LLP




                              12   Bank court got it right: it fully decided the merits of the bank’s claim before
                              13   ordering even the sale, much less the bank’s right to bid the amount of its
                              14   claimed lien at that sale. Key Bank in no way supports TMF’s novel suggestion
                              15   that it should be able to treat its still pending, unadjudicated claim as a present
                              16   legally established right.
                              17            3.    Opportunity costs on the part of TMF or Lenders do not create a
                              18
                                                  legal basis for accelerating an award before the merits are
                                                  adjudicated.
                              19
                                            Lacking an actual legal basis for its audacious request, TMF attempts to
                              20
                                   persuade the Court with a nod toward sincerity. Fifteen million dollars, it argues,
                              21
                                   would be very useful to them. And being deprived of that money would result in
                              22
                                   “injury”:
                              23
                                            As long as the funds remain in the Court registry, TMF and its
                              24            Lenders will be deprived of the use of those funds for investment
                                            and they will lose their ability to obtain market rate interest or a
                              25
                                            return on investment. Those losses are not remediable because
                              26
                                   8
                              27
                                       Key Bank of Puget Sound, 738 F.Supp. at 407.
                                   9
                                       Id. at 399-403.
                              28
                                                                               6
                                                              HURRICANE OPPOSITION TO TMF MOTION TO
                                                                DISTRIBUTE PROCEEDS OF VESSEL SALE
                             Case 2:17-cv-09010-AGR Document 390 Filed 10/09/18 Page 7 of 7 Page ID #:11254



                               1         TMF’s recovery under the mortgage is limited to the amount of the
                               2
                                         proceeds of the sale[,] and there is no other source from which TMF
                                         would be entitled to recover the losses it incurs under the mortgage
                               3         while the funds remain in court. This injury will be avoided or
                               4
                                         substantially reduced if the court [sic] allows TMF to draw down
                                         now that portion of the purchase price balance deposited by the [sic]
                               5         Hawkes that represents the mortgage amount in excess of the
                               6         competing third-party claims against the vessel.
                                   (Dkt. 385-1, p. 4). The notion that TMF and Lenders would make more
                               7
                                   profitable use of $15,381,356 than what it will earn sitting in an interest-bearing
                               8
                                   account might very well be true. But the mere existence of opportunity costs that
                               9
                                   would be borne by TMF or the Lender in no way creates a legal basis for the
                              10
                                   Court to simply award that money to either of them.
                              11
Kaye, Rose & Partners, LLP




                                                                    CONCLUSION
                              12
                                         TMF’s request for present disbursement of its claimed share of the sale
                              13
                                   proceeds presupposes an adjudication of that issue that does not yet exist. The
                              14
                                   federal rules plainly require distribution of those proceeds only according to
                              15
                                   “law,” but TMF can point to no such law, merely reiterating its unadjudicated
                              16
                                   argument that has not been decided in its favor. The cases it cites only undermine
                              17
                                   its novel argument for a retroactive “credit bid.” And its plainly stated desire for
                              18
                                   the proceeds, while undoubtedly sincere, provides no legal basis for actually
                              19
                                   awarding them. TMF’s entirely baseless motion should be denied.
                              20

                              21   Dated: October 9, 2018                   KAYE, ROSE & PARTNERS, LLP
                              22

                              23                                            By: /s/ Frank C. Brucculeri
                                                                               Frank C. Brucculeri
                              24
                                                                               Bradley M. Rose
                              25                                               Attorneys for Defendant and
                                                                               Counter-Claimant HURRICANE
                              26
                                                                               NAVIGATION INC.
                              27

                              28
                                                                             7
                                                            HURRICANE OPPOSITION TO TMF MOTION TO
                                                              DISTRIBUTE PROCEEDS OF VESSEL SALE
